
	
		I
		111th CONGRESS
		1st Session
		H. R. 250
		IN THE HOUSE OF REPRESENTATIVES
		
			January 7, 2009
			Mr. Gene Green of
			 Texas introduced the following bill; which was referred to the
			 Committee on Transportation and
			 Infrastructure
		
		A BILL
		To require the Surface Transportation Board to consider
		  certain issues when deciding whether to authorize the construction of a
		  railroad line.
	
	
		1.Short TitleThis Act may be cited as the
			 Neighborhood Rail Accountability
			 Act.
		2.AmendmentSection 10901 of title 49, United States
			 Code, is amended by adding at the end the following new subsections:
			
				(e)In determining
				whether to issue a certificate authorizing the construction of an additional
				railroad line, or the construction of an extension to any railroad line, the
				Board shall give greater weight to local official statements and public
				comments in opposition to the proposed construction, especially with respect to
				construction in a residential area, if there is an unusually high level of such
				public opposition.
				(f)Before issuing a
				certificate under this section authorizing the construction of an additional
				railroad line, or the construction of an extension to any railroad line, the
				Board shall identify any disproportionate negative impacts on any socioeconomic
				population, and shall include a discussion of alternatives that were considered
				that would have avoided such disproportionate negative impacts.
				(g)If the Board
				receives information indicating that an applicant for a certificate under this
				section has provided to the Board false information that could materially
				affect the Board’s determination, the process of considering the application
				shall be halted until the Board has determined whether such information has
				been provided, and whether the information was knowingly provided. If the Board
				determines that such information has been provided unknowingly, the Board shall
				require the applicant to provide correct information before the process may
				resume. If the Board determines that such information has been provided
				knowingly, the Board shall not issue a certificate pursuant to that
				application.
				.
		
